Holmes, J.
The defendant was organized under St. 1882, c. 244, and it is agreed that no other statute applies to it. By § 1 of that act the corporation is authorized to receive and apply property “ for the improvement and benefit of its members, and for the relief of its members and their families in case of sickness, injury, inability to labor, or other cases of need.” We think it fairly plain that the words “ their families ” have in view primarily persons living with the member and dependent upon him for help in their support. As the court finds that the plaintiff, the member’s sister, was not dependent upon her brother, and, as we understand it, was not living with him, we are of opinion that she was not a member of his family. Tyler v. Odd Fellows’ Mutual Relief Association, 145 Mass. 134. Elsey v. Odd Fellows’ Mutual Relief Association, 142 Mass. 224.
The last designation failing, the previous one remains in force if valid. Elsey v. Odd Fellows’ Mutual Relief Association, 142 Mass. 224. Marsh v. American Legion of Honor, 149 Mass. 512, 515. United Order of the Golden Cross v. Merrick, 163 Mass. 374.
The only doubt is whether the previous beneficiary, the member’s wife, lost her rights by the separation between her and her husband. In view of the finding in her favor, we take the separation to have been a simple living apart, without change in the legal relation of the parties. We assume that such headship and unity of person as is left to husbands by our statutes still remained to the man. For all that appears, he still contributed to his wife’s support. We cannot say that the finding was wrong.

Exceptions overruled.